Citation Nr: 1719433	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to September 1978 and from September 1982 to January 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO that granted the Veteran's claim for service connection for diabetes mellitus, and assigned an initial 20 percent evaluation effective November 27, 2006.  During the pendency of the appeal, the Veteran relocated and jurisdiction over the claim is now with the Denver RO.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of those proceedings is of record.  In June 2010 and again in May 2014, the Board remanded this case for further development.  

The Veteran's appeals for an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in separate Board decisions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologies for the delay, but additional development is necessary in order to afford the Veteran every possible consideration.  

The May 2012 VA examination report was associated with the record pursuant to the most recent Board remand.  In that report, the examining physician, who did not review the claims file, made several findings in regard to the Veteran's diabetes that are contradicted by other medical and lay evidence of record, to include evidence dated after the examination.  Thus, on remand, a new examination must be obtained, along with opinions on potential complications of diabetes.  
Additionally, any outstanding VA and private treatment records should be obtained and associated with the Veteran's file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment of the Veteran's diabetes and any related complications, to include any updated records from SCL physicians.

3.  Then schedule the Veteran for an examination with a physician other than the May 2012 VA examiner to determine the current severity of his diabetes mellitus and any complications.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  The examiner is then requested to opine as to the following: 

(a)  Has the Veteran had either erectile dysfunction, hypogonadism or a voiding dysfunction at any time during the appeal period (since November 27, 2006)?  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) For any such condition present during the appeal period, is it at least as likely as not (50 percent or greater probability) that the condition (1) was caused by the Veteran's diabetes mellitus or peripheral neuropathy or (2) was aggravated (permanently worsened beyond the natural progress of the disease) by his diabetes mellitus or peripheral neuropathy?  Please provide a robust rationale for your conclusions in this regard.

(c)  Has it been found medically necessary for the Veteran to avoid strenuous occupational and recreational activities in order to manage his diabetes mellitus?  If so, please identify the date of onset of the Veteran's regulation of activities.

If any requested opinion cannot be provided without resort to mere speculation, the examiner should say why that is so and state whether any additional information would permit a non-speculative opinion, or if a concrete opinion is beyond the limits of medical knowledge.  

4.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


